DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 9-12, 17, 20-22 have been amended.  Claims 23-25 have been added.  

Claims 1-25 are pending.  Claim 1-8, 14-16, 20-22, 24 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim.  Claims 9-13, 17-19 and 23 are under consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 63/277,766 and 63/171,689, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The instant claims are reliant in part on determination of a gene selected from a group including miR-let-7b-3p in addition to miR374a-5p, miR-93-5p, miR-28-3p, miR-424-5p, miR-326, miR-27a-3p, miR320b, and miR320d.  The ‘689 application fails to describe any of the miR of the  instant method.  The ‘766 application describes miR374a-5p, miR-93-5p, miR-28-3p, miR-375, miR-424-5p, miR-326, miR-27a-3p, miR320b, and miR320d in the context of the instant method, but does not mention miR-let-7b-3p.  Thus, neither the ‘766 nor the ‘’689 application provides a written description of what is now claimed.  Accordingly, the effective filing date will be considered to be 4/6/2022.
Applicant argues that the gene of AHNAK is described in the 63//171,689.  This is found to be correct, but fails to overcome the lack of written description for miR374a-5p, miR-93-5p, miR-28-3p, miR-424-5p, miR-326, miR-27a-3p, miR320b, and miR320d in the ‘689 application or the lack of written description of miR-let-7b-3p in the ‘766 application.  It is noted that the claims are assigned a priority date based on the written description for the entirety of the claim. Applicant may submit or amend the claims limited to be limited to (i) subject matter having written description found in the earliest application 63/171,689; (ii) subject matter having written description found in the 63/277,766 or (iii) subject matter having written description found in the instant application.  However, the instant claims cannot be assigned an earlier priority date due to miR-let-7b-3p not being described in either the ‘689 or ‘766 applications, and due to miR374a-5p, miR-93-5p, miR-28-3p, miR-424-5p, miR-326, miR-27a-3p, miR320b, and miR320d not being described in the ‘689 application.

Claim 1, 11, 20 and 21 are objected to because of the following informalities:  the typographical error of “Snail Family Transcriptional Repressor 1 (SNAIL2)” rather than “Snail Family Transcriptional Repressor 2 (SNAIL2)”.  Appropriate correction is required.

Part B of rejection of Claims 1-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of applicant’s amendment. 
Part A of the rejection of claims 1, 8, 11, 13-22 and new claims 23-25 is maintained and made because it is unclear how the parenthetical “(SNAI2)” effects the scope of claim 1 as directed to “Snail Family Transcriptional Regulator 1 (SNAI2)” because SNAI2 is Snail Family Transcriptional Regulator 2, not  Snail Family Transcriptional Regulator 1.  


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The rejection of claims 10 and 12 under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation without significantly more is maintained for reasons of record. 
Claim 10 recites, in part,  not administering a glucose-controlling medication or obesity medication and/or administering CT scans at a frequency of no more than one CT scan every 6 months to patients having expression levels of the recited gene relative to a reference.  Claim 12 recites not administering a glucose-controlling medication or obesity medication and/or administering CT scans at a frequency of no more than one CT scan every 6 months to patients having expression levels of the recited gene relative to a reference.  Given the plain language of the claims, administering a CT at a frequency of no more than one CT scan every 6 months includes the non-administration of any CT scans because “no more than one” includes zero.  Thus claim 10, in part, and claim 12 are directed to the determination of patients having expression levels of the recited genes relative to a reference without any further active method steps.  The specification teaches the correlation between the expression levels of exosomal genes and the presence of metabolic disease requiring glucose controlling agents or obesity agents, and the correlation between expression level of exosomal genes and the risk of progression of cancer.   This judicial exception is not integrated into a practical application in claims limited to non-administration of a glucose controlling agent, obesity agent or CT scan because there is no further action required by the claimed method. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because  the lack of a further action does not impart any additional element.  

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The new rejection of new claim 23 and the rejection of claims 9-13 and 17-19 and under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is made and maintained for reasons of record.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
(A) As drawn to “an exosome obtained from a subject”.
Claims 9 and 10 require that a glucose controlling mediation or obesity medication and/or a CT scan at a frequency of higher than one scan every  6 months is administered to a patient having an expression level of at least one gene in an exosome relative to a reference as specified in the claim. Claim 10 also requires that a glucose controlling mediation or obesity medication is not administered and/or a CT scan at a frequency of less than one scan every  6 months is administered to a patient having an expression level of at least one gene in an exosome relative to a reference as specified in the claim.
Claim 11 is drawn to a method of treating cancer comprising administering a glucose controlling mediation or obesity medication and/or a CT scan at a frequency of higher than one scan every six months to a subject having an expression level of at least one gene in an exosome relative to a reference as specified in the claim.  Claim 12 embodies the method of claim 11  further comprising not administering a glucose controlling medication of obesity medication and/or administering CT scans at a frequency of no more than one CT scan every six months to a subject having an expression level of at least one gene in an exosome relative to a reference as specified in the claim.  
When given the broadest reasonable interpretation an exosome from a subject includes an exosome isolated from any tissue or fluid, by any means.  The instant specification teaches the isolation of by exosomes by size exclusion from plasma using qEV columns packed with spherical beads  of 35 nM pore size for the collection of a fraction between 35nm and 150 nm (page 128, paragraph [00366]).  The prior art is in conflict with the correlation between the expression of the exosomal genes and the presence of cancer, or a metabolic condition in need of glucose controlling medication and/or obesity medication as taught by the instant specification.  For example, Zhang (WO2021/030679) teaches that both obese patients and individuals with type 2 diabetes showed large reductions in miR-375 expression in exosomes from feces and plasma compared to healthy controls (page 70, lines 22-25).  This is in conflict with instant claims 9, 10(i) and 11 which require the administration of a glucose controlling medication or a medication to treat obesity to subjects wherein exosomal expression of miR-375 is increased relative to a reference; and the non-administration of a glucose controlling medication or an obesity medication to subjects having exosomal expression of miR-375 which is not increased relative to a reference value. One of skill in the art would understand from the teachings of Zhang et al that a large reduction of exosomal expression of miR-375 corelated with obese subjects and subjects having type 2 diabetes and that said subjects required the administration of a glucose controlling medication or a medication to treat obesity.  It is noted that the exosomes of Zhang et al were between 104 +/- 81 nM for healthy subjects and 190 +/- nM for subjects with type 2 diabetes (Figure 3C and page 41, lines 6-9).  It appears that the means for isolating the exosomal populations and the potential difference in size ranges used for the isolation of exosomes leads to exosomal populations with differences in gene expression.  
In addition, Santovito et al (Journal of Clinical Endocrinology and Metabolism, 2014, Vol. 99, pp. E1681-E1685) teach that miR-326 levels are increased in the exosomes of diabetic patients (Figure 1, and legend).  One of skill in the art would conclude that subjects with diabetes require the administration of a  glucose controlling medication.  This is in conflict with the instant claims which require the administration of a glucose controlling medication to a subject deemed to have a decrease of miRNA-326 in plasma exosomes.  It is noted that Santovito et al isolate exosomes from plasma using Exo-Quick exosome precipitation solution (page E1682, lines 1-4 under the heading of “Blood sample collection and RNA extraction”. It appears that different means for isolating exosomal populations provides exosomal populations with differences in gene expression.
Jafari et al (Science Signaling, 2021, Vol. 14, eabj2807, 11 pages) teach that CDH1/E-cadherin is decreased in exosomes isolated from patients with type 2 diabetes relative to exosomes isolated from subjects without diabetes (Figure 2F).  This is in conflict with the instant claims which require the administration of a glucose controlling medication to a subject deemed to have an increase in CDH1 in plasma exosomes.  Jafaeri et al isolate exosomes from conditioned media of adipocytes isolated from non-diabetic subjects and subjects with type 2 diabetes rather than from the plasma of non-diabetic subjects and subjects with type 2 diabetes. 
The instant claims encompass subject derived exosomes from any source of bodily fluid or tissue isolated by any means.  The specification teaches a single source, which is plasma, and a single separation method which is a qEV column packed with spherical beads of 35nM pore size for the collection of a fraction between 35nm and 150 nm, the resulting gene expression patterns associated with the isolated exosomes, and the treatment decisions based on the observed gene expression of the isolated exposomes.  Given the  conflicts between the teachings of the instant application and the teachings of the prior art, one of skill in the art would be subject to undue experimentation in order to carry out the instant claims using exosomes isolated from any bodily fluid to any tissue, using any means to isolate the exosomes.
Regarding claims 24 and 25, the specification fails to teach a marker for the exosomes originating from adipose tissue or adipocytes that could discern said adipocyte from exosomes or exosomes having a diameter of 35-150 nm originating from a non-adipose or non-adipocyte origin which are isolated from blood or plasma of a patient in the patient.  Stating the origination of the exosome does not dictate that the type of sample obtained from the patient as blood and plasma of the patient would contain exosomes originating from adipose tissue or adipocytes in combination with exosomes from other tissues and/or cells.
(B) As drawn to a method of treating cancer comprising administering CT scans.
The rejection of claims 11-13 are withdrawn for reasons of record  because they have been amended to delete the requirement of treating cancer.  However, amended claim 17 and claim 18 are rejected for reasons of record because they require a method of treating cancer.  It is noted that a CT scan is diagnostic imaging and not a therapeutic intervention.  Thus, for methods drawn only to the “administration” of a CT scan, no therapeutic effect on the cancer in the subject would be expected.  One of skill in the art would be subject to undue experimentation in order to treat cancer using CT scans alone.

Applicant argues that the examiner misunderstands the invention which is directed to expression profiles of patients with cancer, high risk cancer or who are at a risk of cancer, epithelial to mesenchymal transition (EMT) and/or metastasis.  Applicant argues that the references of Zhang and Santovito are discussing averages for obese and T2D patients, and neither reference teaching anything regarding cancer or cancer progression.  Applicant argues that there is nothing conflicting about the disclosures of Zhang and Santovito because they are concerned with different patient populations, diseases and outcomes.  Applicant points to new claims 24 and 25 which recite further details of the particular exosomes with serve to differentiate the instant methods for Zhang and Santovito.
This has been considered but not found persuasive. Claims 9, 11 and 10, in part, 13 and 19 are drawn to a method comprising (i) administering a glucose controlling medication or obesity medication and/or (ii) administering a CT scan at a frequency of higher than 1 CT scan every 6 months.  Claims 10, in part, and claim 12 drawn to a method comprising (i) not administering a glucose controlling medication or obesity medication and (ii) administering a CT scan at a frequency of not higher than 1 CT scan every 6 months. The patient population is not confined to patients with cancer, high risk cancer or who are at a risk of cancer.  Claim 19 specifies that the subject is diabetic overweight or obese.  These patients are clearly within the scope of the patients of Zhang and Santovito.  Thus, applicant’s arguments are moot on this point.  Further,  “patients who are at risk of cancer” include all individuals who have yet to develop cancer which also contribute to the mootness of applicant’s arguments and are not limited to patients having a cancer or at risk of cancer recurrence.
As pertaining to part A), applicant argues that new claims 24 and 25 recite further details of the particular exosomes which further differentiate the instant methods for Zhang and Santovito.  This has been considered but not found persuasive.  Claims 24 and 25 are dependent on claim 1, but claim 1 itself is not further modified by these dependent claims. Thus, the scope of claims 9 and 10 are not altered by new claims 24 and 25.   Further, claim 11 is not dependent on claim 1. It is also further noted that stating that the exosome originates from adipose tissue or adipocytes in claims 24 and 25 does not dictate that the exosome obtained from the subject in claims 9-13, 17-19 and 23-25 is from adipose tissue or adipocytes of the subject because exosomes in plasma or blood can include exosomes from adipose tissue or non-adipose tissue in the  subject.  The specification fails to teach a marker for the exosomes originating from adipose tissue or adipocytes that could discern said adipocyte from exosomes or exosomes having a diameter of 35-150 nm originating from a non-adipose or non-adipocyte origin in the patient.  

Regarding section B), applicant argues that “watchful waiting” is a well-known methodology for treating cancer paiotnets.  This has been considered but not found persuasive.  Watchful waiting is a diagnostic method, not a therapeutic intervention.  There is no evidence that a CT scan has any effect on the treatment of cancer in a subject. Thus one of skill in the art would be subject to undue experimentation in order to carry out the method of treating a subject with cancer in claims 17 and 18 by the administration of a CT scan.

The rejection of claims 9-12, 17 and 18 under 35 U.S.C. 103 as being unpatentable over Zhong et al (WO2016/036949) in view of Bonotto et al (The Breast, 2018, Vol. 40, pp. 45-52) is withdrawn in light of applicant’s cancelation of miR-375 in claims 9, 10, 11.

The rejection of claims 9-11 and 13 under 35 U.S.C. 103 as being unpatentable over Skolnick et al (WO2010/065968) in view of Kawanami et al (Molecular Sciences, 2017, Vol. 18, No. 1083, 15 pages) is withdrawn in light of applicant cancellation of “CDH1” in claims 9-11.

The rejection of claims 9-13, 17, 18 and 19 under 35 U.S.C. 103 as being unpatentable over Jafari et al (Science Signaling, 2021, Vol. 14, 11 pages) in view of Cinti et al (Drug Design Development and Therapy, 2017, vol. 11, pp. 2905-2919) is withdrawn in light of applicant’s Declarations of Attribution invoking a 102(b)(1)(a) exception.  It is noted that the instant claims have an effective priority date of 4/6/2022 and Jafari et al was published on 11/23/2021 within the 1-year grace period.  

All claims are rejected.  All other rejections and/or objections as set froth in the prior Office action are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/            Primary Examiner, Art Unit 1643